ORMOND, J.
The principles decided in the case of Swift vs. Fitzhugh, at the present term, are decisive of this case.
The plaintiff in this case, is a purchaser of the slaves in controversy; in that, he was a hirer; but as both are legal titles, differing only in degree, the same principles must govern both. The quantity of the interest cannot enter into the decision of the question. In both cases the parties must derive their title through John H. Ma-guire, and can not be in a better situation than he would be, were he the person asserting title.
The reading to the jury, the act of the Virginia Legislature, from the Revised Code, to the same effect as the duly certified copy of the same act, which was also in evidence, was merely cumulative, as this court, in the case of Cox and Cox vs. Robertson — (2 Stew. & Porter, 91,) determined, “ that the printed statutes of any of the States of the Union, purporting to have been published by authority of the State, (which is the fact in this instance,) are to be received as evidence, here, of the public acts of such State.”
The same remarks apply to the proof, by the witness introduced, that he had compared the copy of the mar*75riage settlement, with the original, and that it was a true copy. The copy certified under the act of congress, with the certificate annexed, was proof of the contents of the original: and the effect of this proof is not impaired by the introduction of other evidence, of the same fact, of equal or inferior grade.
The court would have been authorised to instruct the jury, that the copy, certified as it was, was evidence of the contents of the original, and it certainly was not an error, of which the plaintiff in error can complain, that the fact was lei! for the decision of the jury.
The charge of the court, that the law did not require the marriage settlement to be recorded, is correct, as is shewn in the case of Swift vs. Fitzhugh: nor will it avail the plaintiff in error, that he had no notice of the deed of settlement.
The judgment of the court below is affirmed.
GOLDTHWAITE, J , not sitting.